Citation Nr: 1131991	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  06-05 506	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, Tennessee


THE ISSUES

1.  Entitlement to service connection for the residuals of excision of pterygium of the left eye.  

2.  Entitlement to an initial disability rating greater than 10 percent for service-connected asthma with pleural plaquing and chronic obstructive pulmonary disease.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel


INTRODUCTION

The Veteran had active service from November 1952 to January 1956.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2005 rating decision of the Department of Veterans Affairs (VA), Regional Office (RO), in Nashville, Tennessee.

This matter was previously before the Board in April 2010 at which time it was remanded for additional development.  It is now returned to the Board. 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims so that he is afforded every possible consideration.  VA has a duty to make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim for the benefit sought, unless no reasonable possibility exists that such assistance would aid in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159(c), (d) (2010).

The Veteran asserts that service connection should be granted for the residuals of the excision of pterygium of the left eye.  When this matter was previously before the Board in April 2010, it was determined that the service treatment records had shown that a growth on the left eye had been removed in 1955, during the Veteran's period of active service.  It was not clear from the record whether there were any post surgical residuals from this procedure.  The Board determined that the Veteran should be examined to determine whether there were any residuals that resulted from the excision of left eye pterygium.  However, the paragraph directing the RO/AMC to schedule the Veteran for an appropriate VA examination appears to have been inadvertently omitted from the action portion of the Remand.  As such, the issue is, again, remanded so that an appropriate VA examination of the Veteran may be undertaken.  Once VA undertakes the effort to provide an examination when developing a service-connection claim, even if not statutorily obligated to do so, it must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007). As such, the Board has no discretion and must remand the claim.

As to the issue of an initial disability rating greater than 10 percent for service-connected asthma with pleural plaquing and chronic obstructive pulmonary disease, the Veteran was awarded entitlement to service connection by rating action dated in July 2011.  Later in July 2011, the Veteran expressed disagreement with the assigned initial disability rating.  The Board accepts the Veteran's statement as a timely filed notice of disagreement with respect to the July 2011 determination, but the RO has not issued a Statement of the Case.  See 38 C.F.R. § 20.201 (2010). Under this circumstance, the Board has no discretion and is obliged to remand the issue to the RO for the issuance of a Statement of the Case.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999); Holland v. Gober, 10 Vet. App. 433, 436 (1997).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  After associating any pertinent, outstanding records with the claims folder, schedule the Veteran for an appropriate VA examination to determine the onset and/or etiology of any left eye disability found to be present.  The claims file must be made available to and reviewed by the examiner.  All necessary tests should be conducted.  

The examiner must then opine as to whether it is at least as likely as not that the Veteran has a current left eye disorder (claimed as residuals of excision of pterygium of the left eye) that is manifested as a result of his period of active service, to specifically include a growth removal from the left eye in 1955.  

In doing so, the examiner must acknowledge the Veteran's competent report as to the onset of the disorder and continuity of symptoms since service.  The examiner must explain the rationale for all opinions given, which must be set forth in a legible report.  

2.  Issue a Statement of the Case addressing the issue of an initial disability rating greater than 10 percent for service-connected asthma with pleural plaquing and chronic obstructive pulmonary disease.  The Veteran and his representative shall be informed of the period of time within which he must file a Substantive Appeal to perfect his appeal to the Board concerning this issue.  If a timely Substantive Appeal is not filed, the aforementioned claim should not be certified to the Board.

3.  Then readjudicate the appeal.  If the benefits sought remain denied, the Veteran and his representative should be provided with a Supplemental Statement of the Case.  An appropriate period of time should be allowed for response.

Thereafter, if appropriate, the case is to be returned to the Board, following applicable appellate procedure.  The Veteran need take no action until he is so informed.  He has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  The purposes of this remand are to obtain additional information and comply with all due process considerations.  No inference should be drawn regarding the final disposition of this claim as a result of this action.

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

